Citation Nr: 0112704	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of an 
upper respiratory infection.

2.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran, who had active service 
from October 1952 to October 1954, appealed that decision.

At his October 2000 hearing before the undersigned Board 
Member, the veteran also asserted that he was seeking service 
connection for tinnitus.  As that issue has not been 
adjudicated, it is referred back to the RO for appropriate 
action.

The veteran's claim for service connection for hearing loss 
is discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran was treated for an acute upper respiratory 
infection during service.

2.  The veteran's October 1954 separation examination report 
noted normal lungs, and an X-ray taken at that time did not 
show any abnormality.

3.  The veteran was first shown to have granulomatous disease 
in 1994 and there is no available medical evidence of the 
disease in closer proximity to service.


CONCLUSION OF LAW

Granulomatous disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has residual 
disability from an in-service upper respiratory infection.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  A claim may be granted 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The VA has a duty to assist the veteran in his claim.  On 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (the 
"Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act also establishes requirements for notice to claimants 
of required information and evidence (see Act, Pub. L. No. 
106-475, sec. 3(a)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

Initially, the Board notes that the veteran has not been 
provided a VA examination, nor has a medical opinion been 
obtained with respect to his claim for service connection for 
residuals of an upper respiratory infection, claimed as 
pneumonia.  However, the Board finds that such development is 
unnecessary to adequately evaluate this claim.  Private 
treatment records have been submitted by the veteran, or 
obtained on his behalf, reflecting a current diagnosis of 
granulomatous disease.  The presence of a current clinical 
diagnosis is not at issue.  Moreover, the veteran testified 
at his hearing in October 2000 that this disability first 
became noted about five years prior to his claim, after being 
detected as part of a work-up for an unrelated physical 
illness. 

Service medical records are incomplete, apparently because of 
a 1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  The VA has a heightened duty to explain the 
reasons and bases for its decision when the veteran's service 
medical records are missing.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In this case, a surgeon general's 
abstract has been obtained, as has an October 1954 separation 
examination report.  There is no question as to a current 
diagnosis, and the veteran has denied any diagnosis prior to 
the mid-1990s.  A VA examination would not assist in 
developing the veteran's claim, and the Board finds that a 
remand for such development would not be useful.

As to the heightened notice requirements of the Act, the 
Board notes that a photocopy of the August 1998 rating 
decision on appeal was enclosed with the September 1998 
notice to the veteran of the denial of the claim.  The rating 
decision provided the veteran with notice of the requirements 
of a successful prosecution of this claim.  In a similar 
manner, the April 1999 statement of the case informed the 
veteran of the deficiencies in this claim.  The Board find 
that the RO action satisfied notice requirements contemplated 
by the Act with respect to the veteran's claim for service 
connection for residuals of an acute upper respiratory 
infection.  

The surgeon general's abstract reflects that the veteran was 
hospitalized for 10 to 14 days with an acute upper 
respiratory infection in December 1952.  The veteran's 
October 1954 separation examination report noted that his 
lungs and chest were objectively normal.  A chest X-ray taken 
in conjunction with that report showed no abnormality.  

As a result of this claim, the RO contacted R. Donald 
Persich, M.D., and asked for treatment records.  Dr. Persich 
replied in March 1999, enclosing photocopies of X-ray reports 
and a CT scan of the chest.  In the aggregate, these showed 
that the veteran received a chest X-ray in October 1994, 
which showed a density on the chest.  After further X-rays 
and interpretation, this was described as consistent with 
granulomatous disease, and not lung cancer.  A November 1994 
CT scan report likewise reflected that a density in the right 
upper lung lobe was consistent with a small calcified 
granuloma.

The veteran testified before the undersigned Member of the 
Board in October 2000 that he was hospitalized in service 
during the Christmas holidays as a result of pulmonary 
problems, including a high fever.  The veteran also related 
that he did not have a spot on his lungs prior to service, 
but did have one some time after service.  The veteran 
testified that he had discussed the cause of his pulmonary 
disorder with physicians, but they informed him that they 
were unaware of its etiology.  Finally, the veteran testified 
that the spot on his lung was first discovered about five 
years previously.

Viewing the record in its entirety, the Board finds that the 
preponderance of the evidence is against this claim.  
Ultimately, the veteran is seeking service connection for 
granulomatous disease as a residual of his in-service upper 
respiratory infection. An X-ray taken at the time of the 
veteran's separation from service in 1954 did not show a spot 
on the lung, and the earliest evidence of granulomatous 
disease was in 1994, some four decades following the 
veteran's separation from service.  As the veteran concedes, 
his doctors did not identify his in-service upper respiratory 
infection as a possible cause of the current granulomatous 
disease.  The only evidence in support of the veteran's claim 
is his own opinion.  However, as a layperson, the veteran is 
not competent to provide a medical opinion, such as an 
opinion on medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Inasmuch as there is no medical evidence that would show that 
the currently diagnosed granulomatous disease, first noted 
four decades after service, is in any way related to an acute 
upper respiratory infection in service, the Board finds that 
the preponderance of the evidence is against the claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  In 
reaching this determination, the Board recognizes that this 
issue is being disposed of in a manner that differs from that 
utilized by the RO.  The Board has denied the claim on the 
merits, whereas the RO denied the claim as not well grounded.  
The Board has, therefore, considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Since the veteran has argued the 
merits of his application throughout his claim, he has not 
been prejudiced by this approach.


ORDER

Service connection for residuals of an upper respiratory 
infection is denied.


REMAND

The veteran also seeks service connection for bilateral 
hearing loss.  At the time of his October 2000 hearing, the 
veteran stated that he had received a VA audiological test 
for his hearing loss.  The veteran stated, however, that he 
was informed that he did not qualify for VA care.  Prior to 
the October 2000 hearing, it does not appear that the RO had 
been notified of the VA treatment or had an opportunity to 
request and review such reports.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession; therefore, they must be obtained and 
associated with the claims file and considered in support of 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In light of the above, this issue is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
ask which VA facility performed the 
recent audiological testing.  These 
records should then be obtained and 
associated with the claims file.  If no 
records are found, documentation to that 
effect should be placed in the claim 
file.

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss after any 
other indicated development.  If the 
claim is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded the applicable 
time to respond.

The purpose of this REMAND is to obtain additional VA records 
pertinent to the veteran's claim.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

